Exhibit 10.15



CONTRACT FOR LEASE OF PROPERTY IN SHANGHAI
















Prepared by
Shanghai Administration for Property and Land Resource &
Shanghai Administration for Industry and Commerce
in November 2000


Amended by
Shanghai Shengkang Cimic Realty Investment Co., Ltd.
In March 2009
 
 
 
 

--------------------------------------------------------------------------------

 


CONTRACT FOR LEASE OF PROPERTY IN SHANGHAI


Contract No. (2009)S.S.X.101A.Z.No.0728


The Contract is made by and between:
Shanghai Shengkang Cimic Realty Investment Co., Ltd., the Lessor (“Party A”),
and
Hangzhou MYL Business Administration Consulting Co., Ltd., the Lessee (“Party
B”)


In accordance with the Contract Law of the People’s Republic of China and the
Regulations of Shanghai on Lease of Property (the “Regulation”), the Parties, on
the basis of equality, free will, fairness, and good faith, have negotiated and
concluded the Contract for the lease of the Property from Party A to Party B, on
the terms and conditions set forth as follows
 
I. 
Description of the leased property

 
1.  
The leased property is located at Room 101A, 102, 103, 105, 206B, and 207A,
Cimic Square, 800 Shangcheng Rd., Pudong New District, Shanghai, China (the
“Property”). Its actual floorage is 1,581.01 square meters, with the land for
comprehensive purpose, the type of property as shopping mall, and of
steel-concrete structure. The plan of the Property is attached as Appendix A
hereto. Party A has shown to Party B the Certificate of Ownership of Property
No. H.F.D.S.Z.(1999)No.004288.

 
2.  
Party A, as owner to the Property, establishes the lease relation with Party B.
Before signing the Contract, Party A has informed Party B that the Property has
been mortgaged.

 
3.  
The scope of use, conditions and requirements for the common part of the
Property, as well as the conditions of the existing decoration, accessories and
equipment, and description, standard and issues about the decoration and fixture
to be added by Party B with permission of Party A, are specified in the
Appendices A and B hereto, respectively. The Parties acknowledge that the said
appendices shall be used as basis for examination and acceptance of the Property
when Party A delivers it to Party B as well as Party B returns it to Party A
upon expiration of the Contract.

 
II. 

Purpose of leased property

 
1.  
Party B promises to Party A that the Property will be intended for office and
business training purpose, and that Party B will abide by the national and local
regulations on use of property and property management.

 
2.  
Party B warrants that, without consent by Party A and approval by the pertinent
authority, Party B will never change the purpose of the Property as agreed above
during the term of lease.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
III. 

Date of delivery and term of lease


 
1.  
The Parties agree that the term of lease shall commence on October 1, 2009 and
end on September 30, 2011. The period from August 1, 2009 to September 30, 2009
shall be deemed the decoration period, during which Party A will charge no rent
from Party B, provided that Party B shall not use it as office and pay the
expenses on property management, power, air-conditioning, and other accrued in
this period.

 
2.  
Upon expiration of the term of lease, Party A shall be entitled to take back and
Party B shall return, the Property. If Party B intends to renew the lease of the
Property, Party B shall send to Party A such written request on renewal of lease
three months ahead of expiration date, in which case Party B shall have priority
to lease the Property under equivalent conditions. The Contract for lease shall
be newly signed subject to written consent by Party A.

 
IV. 

Rent, payment method, and time limit


 
1.  
the Parties agree that the rent shall be at the daily rate of RMB 3.30 per
square meter, exclusive of the property management expense, and the total
monthly rate of RMB 158,693.88, which shall be for Party B’s account. The rent
shall remain the same within two years.

 
 
2.  
the property management expense shall be at the daily rate of RMB 24 per square
meter and the total monthly rate of RMB 37,944.24, which shall be for Party B’s
account.

 
 
3.  
Party B shall, no later than the 10th day (inclusive) every month, pay Party A
the monthly rent of RMB 158,693.88 and the property management expense of RMB
37,944.24 for the current month, by remitting the money into:

 
Shanghai Shengkang Cimic Realty Investment Co., Ltd.
Shanghai Pudong Branch of China Bank of Communication,
A/C No. 310066580010123003607
Overdue payment will result in the breach of contract damages payable to Party
A, calculated as 0.3% of the amount owed.
 
4.  
Party B shall Pay Party A the expense on power within seven days after receipt
of the billing from the property management agency, by remitting into:

 
Shanghai Shengkang Cimic Realty Investment Co., Ltd.
Pudong Branch of Bank of Shanghai,
A/C No. 31619100004013139
 
5.  
As Party B will start decorating the Property on August 1, 2009, Party B shall
pay Party A, no later than 17:30 pm, July 31, 2009, the amount of RMB
748,608.24, including the security money, the rent for the first month, and the
property management expenses for three months. The Parties agree as follows:

 
1)  
After the Parties sign the Contract, Party B shall pay Party A the deposit of
RMB 30,000, which may be offset with the said amount, no later than 17:30 pm,
July 29, 2009;

 
 

 
 
 

--------------------------------------------------------------------------------

 


2)  
Party B shall facsimile to Party A the voucher of payment (i.e. the certificate
of bank remittance) of RMB 748,608.24, no later than 17:30pm, July 30, 2009;

 
3)  
In case that Party A does not receive the RMB 748,608.24 from Party B before
17:30pm, August 4, 2009, Party A shall be entitled:

 
a)  
to request Party B to stop the decorating work;

 
b)  
to refuse Party B to access the Rooms 101A, 102, 103, 105, 206B, and 207A, Cimic
Square;

 
c)  
to make no compensation for Party B in respect of the decoration expense; and

 
d)  
to take possession of the deposit of RMB 20,000.

 
Meanwhile, Party A shall be entitled to request Party B to make payment
forthwith. In case of further delay in payment by Party B, Party A shall be
entitled to terminate the Contract and Party B shall take the breach of contract
liabilities.
 
V. 
Security money and other expenses

 
1.  
When Party A delivers the Property, Party B shall pay the rent and the property
management expense for the first month, as well as the security money (equal to
the rent for three months). Upon receipt of the security money, Party A shall
issue the receipt to Party B, which Party B shall present to Party A when Party
A returns the security money.

 
2.  
During the term of lease, the expenses on water, power, air-conditioning,
communication, repair of equipment, and property management, shall be for Party
B’s account. The calculation and sharing of such expenses shall be dealt with by
the property management agency.



VI.  Requirement on use of the Property and responsibility on repair
 
1.  
During the term of lease, Party B shall timely notify Party A to repair the
Property or the accessories upon Party B’s awareness of any damage or
malfunction thereof, while Party A shall repair so within 24 hours after receipt
of Party B’s notification, except that special repair issue shall be otherwise
dealt with as the case may be. (Special repair issue refers to such repair as
carried out on weekends, holidays, requiring purchase of material or experts.)

 
2.  
during the term of lease, Party B shall properly use and take care of the
Property and the accessories. Party B shall be liable to repair for damage or
malfunction of the Property and the accessories resulting from improper or
unreasonable use by Party B. In such case, Party A may repair it at Party B’s
expense if Party B refuses to repair.

 
3.  
During the term of lease, Party A shall ensure that the Property and the
accessories are kept in order and safe. Party A shall carry out inspection and
maintenance of the Property with 24-hours prior notice to Party B, in which case
Party B shall cooperate and Party A shall, as possible, minimize the impact on
Party B’s use of the Property.

 
4.  
Party B shall carry out additional decoration or fixture or equipment subject to
prior written consent by Party A; provided that Party B shall apply to the
pertinent authority for approval only with Party A’s authorization. The Parties
shall otherwise agree in writing on the additional accessories and equipment
made by Party B and the responsibility on repair in connection therewith.

 
VIII. 

Status of the Property when returned


1.  
Unless Party B renews the lease of the Property with Party A’s consent, Party B
shall return the Property on the day following the date of expiration of the
term hereunder. If, without Party A’s consent, Party B delay the timely return
of the Property, Party B shall be liable to the expense on possession of the
Property at the daily rate of RMB 9.9 per square meter, in additional to other
expenses in respect of water, power, communication, equipment repair,
maintenance, property management, and air-conditioning.

 
2.  
upon termination of the lease relation (for whatever reason), Party B shall
return the Property on time, on conditions that:

 
1)  
Party B shall recover the Property to the same condition as it is when Party A
delivers the Property to Party B;



 

 
 
 

--------------------------------------------------------------------------------

 
2)  
Party B shall pay off all accounts payable;

 
3)  
Party B pay the expenses on recovering the Property to the former conditions;

 
4)  
the return of property shall be deemed accepted only subject to written
confirmation by Party A.

 
VIII. 

re-lease, transfer, and exchange

 
1.  
During the term of lease, Party B may transfer to a third party, or exchange the
right to use of other property of a third party, the right to use of the said
property, subject to prior written consent by Party A. After such transfer or
exchange of the right to use, the new Lessee shall sign with Party A the written
contract to which the Lessee is changed. Such new contract shall be further
implemented after it is duly filed with the real estate trading center of the
district or county where the Property is located or with the farm system office;
provided that the right to use of a residential apartment cannot be transferred
partly.

 
2.  
During the term of lease, in case Party A intends to sell the Property, Party A
shall send to Party B the 45-day prior written notice, and promise that the
third party will ensure Party B can perform the Contract for lease of the
Property until expiration of the term of lease.

 
3.  
During the term of lease, in case that the Property is mortgaged and Party A
ceases to manage the Property, Party A shall send to Party B the 45-day prior
written notice, and promise that the third party will ensure Party B can keep
performing the Contract for lease of the Property.

 
IX. 

Conditions on revocation of contract


 
1.  
the Parties agree that, upon occurrence of any of the following circumstances
during the term of lease, the Contract may be earlier terminated, with neither
party liable to the other party:

 
A.  
the right to use of the land, where the Property covers, is earlier
requisitioned by the government;

 
B.  
the Property is lawfully requisitioned for the sake of public interest;

 
C.  
the Property is included in any area where the properties are to be removed, for
the purpose of urban construction;

 
D.  
the Property is damaged, destroyed, or certified as dangerous building; or

 
E.  
the Property fails to pass the safety inspection on fire control under the
Shanghai Regulation on Fire Control.

 
2.  
  the Parties agree that, either party may revoke the Contract by sending to the
other the written notice, under any of the following circumstances. The
defaulting party shall be liable to the breach of contract damages payable to
the other party, calculated at the rent for three months, provided that, in case
such breach of contract damages is insufficient to cover the loss suffered by
the other party, the defaulting party shall further compensate the other party
for the said difference:

 
A.  
The property delivered by Party A fails to conform with what is agreed herein
and thus Party B cannot fulfill the desired purpose of lease; or the Property
delivered by Party A endangers Party B personally;

 
B.  
Party A fails to deliver the Property on schedule and fails to do so within 30
days after Party B so requests;

 
C.  
Without Party A’s consent, Party B re-leases the Property, changes the purpose
of the Property, causes damages to the Property, or runs commercial activities
beyond what is permitted under its business license, resulting in loss suffered
by Party A;

 
D.  
Party B delays the payment of rent for more than 30 days.

 
X. 

Breach of contract liability


 
1.  
during the term of lease, if Party A fails to fulfill its obligation on repair
and maintenance of the Property, and thus makes damages to the Property or
causes financial loss or personal injury to Party B, Party A shall be liable to
keep Party B indemnified.





 
 

--------------------------------------------------------------------------------

 
2.  
during the term of lease, if Party A revokes the Contract by taking back the
Property in advance, Party A shall pay Party B the breach of contract damages
equal to the security money hereunder.

 
3.  
during the tem of lease, if Party B earlier terminates the Contract, Party B
shall pay Party A the breach of contract damages equal to the security money
hereunder.

 
4.  
if Party B delays the payment of the rent and the property management expenses
for more than 30 days (the overdue period is calculated from the 11th day of the
current month, as per Section 3 of Article IV hereof), Party B shall be deemed
to constitute material breach of contract. If Party B fails to make payment or
fails to perform the Contract within 7 days after Party A notifies Party B (by
sending the written notice to the Property leased by Party B, or by posting such
notice on the door of the apartment or the bulletin board, in case that nobody
is available or willing to sign for such notice), it shall be deemed Party B
revokes the Contract on its own discretion. In such case, Party A shall return
no security money to Party B and may stop Party B in using the facilities, cease
to offer the supply of water, power, air-conditioning, render no service to
Party B, and refuse Party B to further use the apartment, and the adverse
consequence, if any, shall be borne by Party B itself.

 
5.  
  No matter how much investment Party B has made in the decoration to the
Property, Party B shall have no right to claim any compensation against Party A,
when the Contract terminates upon expiration, Party B earlier terminates the
Contract, or Party A earlier terminates the Contract because of material breach
of the Contract by Party B. However, in case Party B violates no provision
hereof but Party A earlier terminates the Contract, Party A shall be liable to
the expenses on such equipment and facility that can not be removed from the
decoration of the Property Party B makes during the term of lease.



XI.  
Miscellaneous

 
1.  
The Contract shall take effect on the date when the Parties affix their
signatures hereon. Party A will be paid by Party B to assist Party B to transact
the procedure on registration of the Contract for lease with the real estate
trading center of the district or county where the Property is located or with
the farm system office, and to receive the certificate of registration of
contract of lease, as detailed in the Tariffs on Notarization, procedure on
documentation registration, and companies incorporation. When the lease relation
terminates for whatever reason, Party B shall transact necessary procedure on
de-registration of the information on the Property from the record of Party B
filed with the company registry as well as on cancellation of registration of
the Contract of lease, as detailed in the supplemental provisions hereof.

 
2.  
As to anything unspecified herein, the Parties may negotiate supplemental
provisions, which, together with the appendices hereof, shall form integral part
of the Contract. The handwritten words and sentences filled in the blanks in the
Contract, the supplemental provisions, and the appendices shall have the same
effect as the printed words and sentences.

 
3.  
when signing the Contract, the Parties fully understand their respective rights,
obligation, and responsibility, without any objection. The Parties intend to
abide by the Contract strictly. If either party breaches the Contract, the other
party shall be entitled to claim against such party according to the Contract.

 
4.  
Any dispute between the Parties arising out of the performance of the Contract
shall be resolved through negotiation, or, in case of failed negotiation, be
referred to China International Economic and Trade Arbitration Committee
Shanghai Branch for arbitration, or the competent People’s Court of the place
where property is located.

 
5.  
The Contract is made in triplicate, one for Party A and two for Party B, which
shall have the same effect legally.



SUPPLEMENTAL PROVISIONS
 
In accordance with Section 3, Article XI of the Contract for Lease of Property
in Shanghai No. (2009)S.S.X.101A.Z.No.0728, the Parties have negotiated and
concluded the following supplemental provisions with regard to the Property
defined under Section 1, Article I of the said contract.
 
 

 


--------------------------------------------------------------------------------

 

 
1.  
On the date when the Contract is signed, Party B shall pay Party A, on lump-sum
basis,

 
1)  
RMB 476,081.64 as the security money;

 
2)  
RMB 158,693.88 as the rent for the period from October 1, 2009 to October 31,
2009;

 
3)  
RMB 113,832.72 as the property management expense for the period from August 1,
2009 to October 31, 2009;

 
4)  
The total sum is RMB 748,608.24;

 
5)  
The Contract shall be deemed invalid if Party B fails to pay Party A the said
money on schedule.

 
2.  
During the term hereof, Party B shall in no event use the security money as any
monthly rent, property management expenses, or other fees. Neither shall such
security money or the relevant creditor’s right be mortgaged or otherwise used
as guaranty, nor shall the creditor’s right relevant to such security money be
transferred to a third party;

 
3.  
Upon termination of the Contract on its expiration date, if Party B:

 
1)  
has damaged no equipment and facility in the Property;

 
2)  
has recovered the Property as it was and returned to Party A with Party A’s
confirmation;

 
3)  
has paid off all amount payable to Party A;

 
4)  
has transacted necessary procedure on deregistration of the Property information
from the record of Party B filed with the companies registry, as well as on
cancellation of registration of the Contract for lease;

 
5)  
has presented the original voucher on receiving the security money issued by
Party A;

 
Party A will return to Party B the security money, free of interest, within 45
days thereafter.
 
4.  
The regular damage to the equipment and facility in the Property shall be for
Party A’s account, except regular damage to the bulbs, starter, holder, and
ballast include in lighting systems as well as non-regular damage to other
equipment and facility.

 
5.  
the property management agency in charge of the Property, which Party A entrusts
and is acceptable to it, will render the property management service as follows:

 
1)  
to maintain suitable office environment;

 
2)  
to maintain and repair the public equipment;

 
3)  
to render service for the common area with regard to water, power,
air-conditioning, lighting, communication, elevator, and fire control;

 
4)  
cleaning, safeguard, and green belt for the common area; and

 
5)  
treatment of domestic sewage and rubbish.

 
6.  
Party B (its employees and customers included) shall respect the measures on
property management as confirmed by Party A, and abide by the Handbook for
Owners/Lessees prepared by the property management agency.

 
7.  
When making the partition board or decoration in the Property, Party B shall
abide by the Rules on internal decoration prepared by Party A. Without Party A’s
consent, Party B shall not damage or change the original structure and facility,
and not change or add any air-conditioning, lighting, ventilation, fire control,
communication, and other facility and pipelines;

 
8.  
Party B shall cooperate in case that part of the common area or common facility
is restricted or affected when Party A necessarily adjust, repair or renovate
the Property or the facility.

 
9.  
If Party B notifies Party A to terminate the Contract 45 days ahead of the
expiration date of the term hereof, party B shall be obliged to cooperate during
such 45 days when potential lessee visits the Property which is still in
possession of Party B.

 

 
 
 

--------------------------------------------------------------------------------

 


10.  
Party B shall be deemed to breach the Contract under any of the following
circumstances:

 
1)  
its involvement of being seized, bankrupt, dissolved, illegally change of name,
or taken over;

 
2)  
its failure to pay off any account payable hereunder of which the payment has
been delayed for more than 14 days;

 
3)  
its transfer or otherwise dispose of, or share with a third party, its right to
use of Party A’s premises, without Party A’s consent;

 
4)  
Party B operates or sells any commodities in violation of any governmental
regulations.

 
In such case, Party A shall be entitled to terminate the Contract and take back
the Property, and enjoy the residual value of the decoration to the Property. In
case that Party A suffers any loss, Party A may recover such loss from the
security money. In case that the security money is insufficient to cover Party
A’s loss, Party B shall further compensate Party A for the said difference.
 
11.  
Party B shall abide by the Shanghai Regulation on fire control and the Shanghai
Regulation on responsibility regarding social security, and sign with the
Property management agency the warranty on social security.

 
12.  
Party B shall provide its valid certificate of approval, business license, or
practicing license to Party A for the latter’s record. If Party B leases the
Property personally for the time being, Party B shall provide his identity
certification to Party A, and after the company is established, Party B shall
notify Party A that the Lessee are to be changed from himself to the company,
with the certificate of approval, business license, and practicing license
provided to Party A. If Party B re-leases or allows a third party to use the
Property, with Party A’s written consent, Party B shall provide the
above-mentioned certificates of such third party to Party A.

 
13.  
The acts by Party B’s representative, trustee or employee shall be deemed the
acts by Party B, which Party B shall take full responsibility, legally, while
Party A shall take no responsibility. The performance of the Contract by Party A
shall not cause Party A to be liable to any responsibility or obligation with
regard to Party B’s business operation. Party B shall take full responsibility
for any liability resulting from false, incomplete, or delayed information from
Party B to Party A.

 
14.  
During the 61 days of rent-free period from August 1, 2009 to September 30,
2009, Party B shall only pay the expenses on property management, power, and
service associated with decoration. Party B shall carry out decoration but no
office or commercial activity in the Property during such rent-free period,
otherwise Party A shall be entitled to charge rent for such period from Party B.

 
15.  
Party A agrees that Party B may post advertising in the Property subject to
certain conditions (free of advertising fees, but in conformity with the
applicable governmental regulations and the overall layout of the Cimic Square).

 
16.  
Party A agrees that Party B may install the air-conditioners, so long as the
external machine of such air-conditioners must be fixed at the places designated
by Party A. The expenses on central air-conditioning will not be charged from
Party B, while other expenses on power shall be still for Party B’s account.



 

 
 
 

--------------------------------------------------------------------------------

 




Lessor: Shanghai Shengkang Cimic Realty Investment Co., Ltd.
Nationality:
Legal representative:
Certificate of incorporation /ID No.:
Add.:
Zip code:
Tel:
Authorized representative:
Signature:
Date of signing: July 29, 2009
Place of signing: Shanghai
Lessee: Hangzhou MYL Business Administration Consulting Co., Ltd
Nationality:
Legal representative:
Certificate of incorporation /ID No.:
Add.:
Zip code:
Tel:
Authorized representative:
Signature:
Date of signing: July 29, 2009
Place of signing: Shanghai



Real estate broker: Shanghai Junkai Minyi Real Estate Broking Office
Broker: Jun YE
Broker’s certificate No.: FA290700106
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
